Determination of respondent Police Commissioner, dated May 3, 2000, dismissing petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Bruce Allen, J.], entered November 16, 2000), dismissed, without costs.
The findings that petitioner used excessive force against a motorist while directing traffic and knowingly made false statements at a departmental hearing are supported by substantial evidence, including the testimony of the complaining witnesses and disinterested eyewitnesses. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 237). Concur — Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.